MONACO, J.
Nicholas Gordon appeals his judgment and sentence for armed burglary of a dwelling, grand theft of a motor vehicle, and grand theft taking from a dwelling, premised upon his theory that the trial court erred in denying his motion to suppress certain statements and evidence obtained from him during the course of the investigation of these crimes. The trial court found that the search that led to the seizure of evidence was consented to by Mr. Gordon, and that statements made to *255law enforcement were made while Mr. Gordon was not in custody, thus obviating the need for Miranda warnings. See State v. Wilson, 747 So.2d 1051 (Fla. 5th DCA 2000). As there is competent substantial evidence in the record supporting these findings, we conclude that the judgment and sentence should be affirmed. See Hicks v. State, 852 So.2d 954 (Fla. 5th DCA 2003).
AFFIRMED.
SAWAYA, C.J., and PETERSON, J., concur.